            Case 2:20-cv-06271-PBT Document 6 Filed 12/22/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KRYSTAL THERESA DAVIS,                       :
    Plaintiff,                               :
                                             :
       v.                                    :      CIVIL ACTION NO. 20-CV-6271
                                             :
DANIEL B. RUBIN, et al.,                     :
     Defendants.                             :

                                            ORDER

       AND NOW, this 22nd day of December, 2020, upon consideration of Plaintiff Krystal

Theresa Davis’s Motion to Proceed In Forma Pauperis (ECF No. 1), and Complaint (ECF No. 2)

it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      The Complaint is DEEMED filed.

       3.      The Complaint is DISMISSED WITHOUT PREJUDICE for the reasons in the

Court’s Memorandum as follows:

               a. Claims raised on behalf of Davis’s son are DISIMSSED WITHOUT

                  PREJUDICE for lack of standing; and

               b. Davis’s claims are DISMISSED WITHOUT PREJUDICE to her filing an

                  amended complaint in accordance with paragraph four (4) of this Order.

       4.      Davis may file an amended complaint raising claims on her own behalf within

thirty (30) days of the date of this Order. Any amended complaint must identify all defendants in

the caption of the amended complaint in addition to identifying them in the body of the amended

complaint and shall state the factual basis for Davis’s claims against each defendant. The

amended complaint shall be a complete document that does not rely on the initial Complaint or
            Case 2:20-cv-06271-PBT Document 6 Filed 12/22/20 Page 2 of 3




other papers filed in this case to state a claim. When drafting her amended complaint, Davis

should be mindful of the Court’s reasons for dismissing the claims in her initial Complaint as

explained in the Court’s Memorandum. Upon the filing of an amended complaint, the Clerk

shall not make service until so ORDERED by the Court.

       5.      The Clerk of Court is DIRECTED to send Davis a blank copy of this

Court’s current standard form to be used by a self-represented litigant filing a civil action bearing

the above-captioned civil action number. Davis may use this form to file her amended complaint

if she chooses to do so.1

       6.      If Davis does not wish to amend her Complaint and instead intends to stand on

her Complaint as originally pled, she may file a notice with the Court within thirty (30) days of

the date of this Order stating that intent, at which time the Court will issue a final order

dismissing the case. Any such notice should be titled “Notice to Stand on Complaint,” and shall

include the civil action number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir.

2019) (“If the plaintiff does not desire to amend, he may file an appropriate notice with the

district court asserting his intent to stand on the complaint, at which time an order to dismiss the

action would be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir.

1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the

district court did not abuse its discretion when it dismissed with prejudice the otherwise viable

claims . . . following plaintiffs’ decision not to replead those claims” when the district court

“expressly warned plaintiffs that failure to replead the remaining claims . . . would result in the

dismissal of those claims”).



1
 This form is available on the Court’s website at
http://www.paed.uscourts.gov/documents2/forms/forms-pro-se.
          Case 2:20-cv-06271-PBT Document 6 Filed 12/22/20 Page 3 of 3




       7. If Davis fails to file any response to this Order, the Court will conclude that Davis

intends to stand on her Complaint and will issue a final order dismissing this case. 2 See Weber,

939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may be inferred

from inaction after issuance of an order directing him to take action to cure a defective

complaint).

                                              BY THE COURT:

                                              /s/Petrese B. Tucker

                                              PETRESE B. TUCKER, J.




2
  The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on her
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
court order, which require assessment of the Poulis factors); see also Elansari v. Altria, 799 F.
App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not required
when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the
case when a plaintiff opts not to amend her complaint, leaving the case without an operative
pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a
plaintiff’s conduct clearly indicates that he willfully intends to abandon the case, or where the
plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc.,
292 F.R.D. 171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the
six Poulis factors in cases where a party willfully abandons her case or otherwise makes
adjudication of the matter impossible.” (citing cases)).
